Exhibit 10.17 In re CROCHET & BOREL SERVICES, INC. Case No. 08-10290 (BLS) Debtor Reporting Period: June1 through June30 BALANCE SHEET The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations. ASSETS BOOK VALUE AT END OF CURRENT REPORTING MONTH BOOK VALUE AT END OF PRIOR REPORTING MONTH BOOK VALUE ON PETITION DATE OR SCHEDULED CURRENT ASSETS Unrestricted Cash and Equivalents $ 119,572 $ 119,692 Restricted Cash and Cash Equivalents (see continuation sheet) - - Accounts Receivable (Net) 16,184,275 16,184,275 Notes Receivable - - Inventories - - Prepaid Expenses - - Professional Retainers - - Other Current Assets: undeposited funds - 150 TOTAL CURRENT ASSETS 16,303,847 16,304,117 PROPERTY & EQUIPMENT Real Property and Improvements - - Machinery and Equipment 1,605,276 1,605,276 Furniture, Fixtures and Office Equipment 318,574 318,574 Leasehold Improvements - - Vehicles 504,774 504,774 Less: Accumulated Depreciation (1,053,898 ) (1,014,157 ) TOTAL PROPERTY & EQUIPMENT 1,374,726 1,414,467 OTHER ASSETS Amounts due from Insiders* - Other Assets (attach schedule) 12,039,828 12,039,828 - TOTAL OTHER ASSETS 12,039,828 12,039,828 - TOTAL ASSETS 29,718,401 29,758,412 - LIABILITIES AND OWNER EQUITY BOOK VALUE AT END OF CURRENT REPORTING MONTH BOOK VALUE AT END OF PRIOR REPORTING MONTH BOOK VALUE ON PETITION DATE LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition) Accounts Payable 3,041 3,770 Taxes Payable (refer to FORM MOR-4) - Wages Payable - Notes Payable - Rent / Leases - Building/Equipment - Secured Debt / Adequate Protection Payments 354,869 344,762 Professional Fees - Amounts Due to Insiders* Other Post-petition Liabilities (attach schedule) - - TOTAL POST-PETITION LIABILITIES 357,910 348,532 LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition) Secured Debt - - Priority Debt - - Unsecured Debt 25,608,561 25,607,833 TOTAL PRE-PETITION LIABILITIES 25,608,561 25,607,833 TOTAL LIABILITIES 25,966,471 25,956,365 OWNERS' EQUITY INVESTMENT BY PARENT 140,727,295 140,727,295 - Additional Paid-In Capital 55,452,296 55,452,296 - Partners' Capital Account - - Owner's Equity Account - - Retained Earnings - Pre-Petition (192,201,190 ) (192,201,190 ) - Retained Earnings - Post-petition (226,471 ) (176,354 ) ­ Adjustments to Owner Equity (attach schedule) - - Post-petition Contributions (attach schedule) - - NET OWNERS’ EQUITY 3,751,930 3,802,047 - TOTAL LIABILITIES AND OWNERS' EQUITY $ 29,718,401 $ 29,758,412 $ - *"Insider" is defined in 11 U.S.C. Section 101(31). In re CROCHET & BOREL SERVICES, INC. Case No. 08-10290 (BLS) Debtor Reporting Period: June1 through June30 ASSETS BOOK VALUE AT END OF CURRENT REPORTING MONTH BOOK VALUE AT END OF PRIOR REPORTING MONTH BOOK VALUE ON PETITION DATE Other Current Assets - Other Assets 11800 · N/R - Charys Holding $ 11,419,828 $ 11,419,828 undetermined 11810 · N/R - Viasys 290,000 290,000 undetermined 11820 · N/R - CCI 200,000 200,000 undetermined 11830 · N/R - Ayin 130,000 130,000 undetermined LIABILITIES AND OWNER EQUITY BOOK VALUE AT END OF CURRENT REPORTING MONTH BOOK VALUE ON PETITION DATE Other Post-petition Liabilities- $ - Adjustmentsto Owner’s Equity Post-PetitionContributions Restricted Cash: Cash that is restricted for a specific use and not available to fund operations. Typically, restricted cash is segregated into a separate account, such as an escrow account.
